 LIBRARY BINDING COMPANY151Library Binding CompanyandUnited Rubber,Cork,Linoleum &PlasticWorkers of America,AFL-CIO,Petitioner.Case No.16-RC-2108. October 25,1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor. Relations Act, a hearing was held before William H. Renkel,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Murdock, Rodgers, andBean].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization named below claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the represen-tation of certain employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit of employees in the Employer'splastic division, which was started in March 1955 and manufacturesplastic leaves and fruit.A separate corporation buys those productsand sells them.The parties agree, essentially, that a unit of plasticdepartment employees is appropriate, excluding homework employees,but disagree as to the supervisory character of the chief inspector.The Employer contends that this individual has no authority to hire,discharge, or discipline employees, but is simply delegated to takethe work rejected by the inspectors back to the production employeeinvolved.Formerly, each inspector performed this function himself;the purpose of having a chief inspector return the rejected work, itappears, was to avoid confusion.Several employees testified thatitwas their impression that a chief inspector could recommend disci-pline to the supervisor.However, no specific instances were givenwhere such recommendations were effectively made. In the circum-stances we find that chief inspectors are not supervisors within themeaning of Section 2 (11) of the Act.We find that the following employees constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act: All production and maintenance em-ployees in the plastic division of the Employer's Waco, Texas, plant,including chief inspectors, but excluding all homework employees, all119 NLRB No. 27. 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDbindery department employees, office clerical employees, professionalemployees, guards, watchmen, and supervisors as defined in the Act.5.The parties disagree as to the eligibility to vote of employees inlaid-off status.The Petitioner would allow all such employees tovote, and the Employer would allow none to vote.The employeecomplement in the plastic division has fluctuated from 'a beginning of5 employees in March 1955 to 134 in March 1957, with no seasonalpattern apparent.The low, in 1956 was 9-in June. The low in1957 (up to June 10) was 47-in January.Hiring is dependent uponorders, with employees being laid off and rehired frequently. - Unlessan employee is discharged for cause, she is told that she is being laidoff rather than discharged, so that she may claim unemploymentcompensation.However, her group hospitalization coverage, is dis-continued, and upon rehire the employee is given a new clock number.Order of rehire depends first upon skill, and then upon seniority.Those who produce the least are laid off first and are less likely tobe recalled.The Employer contends that any individual on laid-off status actu-ally has been permanently terminated, that only, some employees aresuitable for rehire, and that of these, only a small percentage is avail-able when rehiring is done.However,' the plant superintendenttestified that she never knows whether or not a laid-off employee ispermanently severed because the question is dependent upon the num-ber of orders which may come in. The names of approximately 110employees were read into the record together with the dates of theiroriginal hire, lay-offs, and rehires.This group was described asconstituting approximately 75 percent of the employees in the plasticdepartment who had been laid off beginning in 1956 (a complete listwas not made for lack of time). On the list, apparently included inerror, .were four employees who had worked continuously since beinghired.Not counting these 4, approximately 11 of the group wereworking at the time of hearing.As to 18, the last entry. on theEmployer's books before hearing was that they had quit, although therecord also shows that employees, many of whom are women withdependents, may quit and later be rehired.As to approximately 50,the last layoff had occurred in 1957, and of these, approximately 36had been laid off at least once before their most recent layoff.As toapproximately 24, the record shows hire and layoff in 1956, and noemployment in 1957.With few exceptions the employment periodsranged from a few weeks to a few months. Thus, for example, anemployee laid off on April 20, 1957, had worked for the Employertwice during 1956, once for 1 month and then for about 4 months, andin 1957 for about 3 months. Another employee laid off on April 20had worked for 2 weeks in 1956 and for 2 months in 1957. Anotherhad worked for 21/2 months in 1956 and about 3 months in 1957. A RIO DEORO URANIUM MINES, INC.153group of 12 employees; who were among those laid off on April 20,had been hired for the first time during 1957, and their period ofemployment ranged from 1 month to about 3 months. These 12 em-ployees averaged approximately 7 weeks of work in 1957 up to the timeof hearing.An employee laid off on May 8, 1957, had worked 3 weeksin 1955, 3 months and 31/2 months (2 periods) in 1956, and 4 months in1957.Thus it appears that, because of the nature of the Employer'soperations, the bulk of the employees employed in the plastic divisionsince its inception, in March 1955, have worked on an intermittentbasis.We are of the opinion that some of the employees in questionhave a reasonable expectation of future employment and a substantialinterest in employment conditions at the plant.We accordingly find,on this record, that in addition to the employees actually employedon the eligibility date, all employees on laid-off status who have beenemployed by the Employer for a minimum of 280 hours-the equiv-alent of 7 weeks-during the year preceding the issuance of thisDecision and Direction of Election are eligible to vote in the election.'The Employer contends that the petition should be dismissed be-cause fluctuation in employment due to the newness of the plastic enter-prise means that no useful purpose will be served by an election.Alternatively, it requests the Board to postpone the election until ithas stabilized employment conditions.During the hearing, testimonyfor the Employer was that the current business outlook for its plasticproducts appears "very black."However, it is clear from the evi-dence that the employee complement in the plastic department has,in general, progressively increased.On this record, no reason ap-pears to dismiss the petition or postpone the election.Accordingly,we deny the Employer's motion.[Text of Direction of Election omitted from publication.]'SeeUnderwriters Salvage Company of New York,99 NLRB 337;The Welch GrapeJuice Company,96 NLRB 214,216 ; see alsoSan Juan Mercantile Corporation,117NLRB 8.Rio de Oro Uranium Mines, Inc.andLocalNo. 16,InternationalHod Carriers,Building and CommonLaborers Union of Amer-ica,AFL-CIO,Petitioner.Case No. 33-RC-609.October 25,19,57DECISION, ORDER, AND DIRECTIONPursuant to a stipulation for certification upon consent election,an election by secret ballot was conducted under -the direction andsupervision of the Regional Director for the Sixteenth Region onJuly 9, 1957, among the employees in the' unit described in the stipu-119 NLRB No. 25.